Woods, J.,
delivered the opinion of the court.
Both Wolf and his wife answer, under o'ath, that the half-interest in the lot one, block one, of the Beaton addition, together with the improvements made thereon subsequent to the purchase thereof, was a gift from the husband to the wife. In the -absence of all proof, under the circumstances of the case, that would be the reasonable and legal presumption.
The simple question, then, is, shall Wolf’s interest in the property, in excess of the maximum value given to the urban householder having a family, alone 'be subjected to the demands of his creditors? We have no hesitation in answering affirmatively. The fact that Mrs. Wolf has an undivided interest in the property occupied as Wolf’s homestead, does not enlarge the rights or remedies of his creditors, nor should it be permitted to endanger her interests. She is to be protected just as any other tenant in common with Wolf would be. The creditors may insist on the liability to their demand of all Wolf’s interest in the common property, subject to his homestead exemption right. That is the extent of their right, no matter who may happen to be the tenant in common of their debtor.

Affirmed.